



EXECUTION VERSION




JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England


May 12, 2016
To:
Wright Medical Group N.V. | Legal

Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: + 31 20 675 4002
Email: jim.lightman@wmt.com


Re:
Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Wright Medical Group N.V.
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) as of the Trade Date specified below (the “Transaction”). This letter
agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements with respect to the Transaction and serve as the final documentation
for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.
This Confirmation evidences a complete and binding agreement between Dealer and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), and (ii) the
election of US Dollars (“USD”) as the Termination Currency) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement





--------------------------------------------------------------------------------





EXECUTION VERSION




and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement. The parties acknowledge that the Transaction to
which this Confirmation relates is not governed by, and shall not be treated as
a transaction under, any other ISDA Master Agreement entered between the parties
from time to time.
2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:


General Terms.
Trade Date:
May 12, 2016

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The ordinary shares of Company, par value 0.03 Euros per share (Exchange symbol
“WMGI”).

Number of Warrants:
9,246,259. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:
One Share per Warrant

Strike Price:
USD 30.00.

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be


2

--------------------------------------------------------------------------------





EXECUTION VERSION




subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 17.80, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Issuer’s capitalization.
Premium:
USD 27,314,250.00 in the aggregate (the “Aggregate Premium Amount”), to be paid
by Dealer to Company on the Premium Payment Date as follows:

(i) EUR554,775.54; and
(ii) an amount in USD equal to the excess of (x) the Aggregate Premium Amount
over (y) the amount in EUR set forth in clause (i) above (as converted into the
corresponding amount in USD by the Calculation Agent in a commercially
reasonable manner on or prior to the Premium Payment Date).
Premium Payment Date:
May 20, 2016

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date;



3

--------------------------------------------------------------------------------





EXECUTION VERSION




and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.
First Expiration Date:
February 15, 2022, (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.
Valuation Terms.
Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent



4

--------------------------------------------------------------------------------





EXECUTION VERSION




shall determine the Valuation Time in good faith and in its reasonable
discretion.
Valuation Date:
Each Exercise Date.

Settlement Terms.
Settlement Method:
Net Share Settlement.

Net Share Settlement:
On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment (other than, for the avoidance of
doubt, the payment obligation that will be satisfied by the Par Value Payment)
through the Clearance System, and Dealer shall be treated as the holder of
record of such Shares at the time of delivery of such Shares or, if earlier, at
5:00 p.m. (New York City time) on such Settlement Date.

Share Delivery Quantity:
For any Settlement Date, a number of Shares (rounded down to the nearest whole
Share), as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.

Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page WMGI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration



5

--------------------------------------------------------------------------------





EXECUTION VERSION




Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.
Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Issuer’s status as issuer of the
Shares under applicable securities laws.



3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or



6

--------------------------------------------------------------------------------





EXECUTION VERSION




distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.
Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a (I) Dutch public limited company, (II) corporation or limited
liability company that is treated, or, if disregarded for U.S. federal income
tax purposes, its regarded owner is treated, as a “United States person” under
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (any such
corporation or limited liability company being referred to hereinafter as a
“U.S. Entity”) or (III) solely in the case of a Non-US Merger Transaction in
respect of which Company and Issuer have satisfied all of the requirements set
forth in Section 9(y) below, a corporation or entity treated as a corporation
for U.S. federal income tax purposes organized and existing under the laws of
the Islands of Bermuda, the Netherlands, Belgium, Switzerland, Luxembourg, the
Republic of Ireland, Canada or the United Kingdom), in each case, that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.

Consequence of Merger Events:
Merger Event:
Applicable; provided, however, that if an event occurs that constitutes both a
Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the



7

--------------------------------------------------------------------------------





EXECUTION VERSION




provisions of Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will
apply.
Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:
Tender Offer:
Applicable; provided, however, that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Announcement Event:
If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation,



8

--------------------------------------------------------------------------------





EXECUTION VERSION




changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or the Transaction whether prior to or after the Announcement
Event or for any period of time, including, without limitation, the period from
the Announcement Event to the relevant Announcement Event Adjustment Date). If
the Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided, that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such



9

--------------------------------------------------------------------------------





EXECUTION VERSION




exchange or quotation system shall thereafter be deemed to be the Exchange.
Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable.



10

--------------------------------------------------------------------------------





EXECUTION VERSION




Loss of Stock Borrow:
Applicable.

Maximum Stock Loan Rate:
100 basis points

Increased Cost of Stock Borrow:
Applicable.

Initial Stock Loan Rate:
25 basis points

Hedging Party:
For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Determining Party:
For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Non-Reliance:
Applicable.

Agreements and
Acknowledgments Regarding
Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable



4.
Calculation Agent. Dealer. All calculations, adjustments, specifications,
choices and determinations by the Calculation Agent shall be made in good faith
and in a commercially reasonable manner. The parties agree that they will work
reasonably to resolve any disputes as set forth in the immediately following
paragraph.

In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Issuer, the Hedging Party, the Determining Party or the Calculation
Agent, as the case may be, shall promptly provide to Issuer a written
explanation describing in reasonable detail the basis for such calculation,
adjustment or determination (including any quotation, market data or information
from internal or external sources used in making such calculation, adjustment or
determination, but without


11

--------------------------------------------------------------------------------





EXECUTION VERSION




disclosing any proprietary models or other information that may be proprietary
or confidential). If Issuer promptly disputes such calculation, adjustment or
determination in writing and provides reasonable detail as to the basis for such
dispute, the Calculation Agent shall, to the extent permitted by applicable law,
discuss the dispute with Issuer in good faith.
5.
Account Details.

(a)
Account for payments to Company:

For payments in EUR:


Account Name - Tornier N.V.
Bank instructions - INGBNL2AXXX
Account Number - 66.40.77.560
IBAN - NL42INGB0664077560


For payments in USD:


Bank: Bank of America
ABA#: 026009593
Acct No.: 444014532256
Acct Name:    Wright Medical Group N.V.
Swift: BOFAUS3N
        
(b)
Account for payments to Dealer:

Bank:    JPMorgan Chase Bank, N.A.
ABA#:     021000021
Acct No.:     099997979
Beneficiary: JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives
Account for delivery of Shares to Dealer:
To be advised.
6.
Offices.

(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf


12

--------------------------------------------------------------------------------





EXECUTION VERSION




London E14 5JP
England
7.
Notices.

(a)
Address for notices or communications to Company:

Wright Medical Group N.V. | Legal
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: +31 20 675 4002
Email: jim.lightman@wmt.com


With a copy to:


Ropes & Gray LLP
Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
Telephone No: (212) 596-9000
Facsimile No: (212) 596-9090
Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com
(b)
Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:     edg_notices@jpmorgan.com
edg_ny_corporate_sales_support@jpmorgan.com
Facsimile No: 1-866-886-4506
J.P. Morgan Securities LLC,
383 Madison Ave,
New York, NY 10179
8.
Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 6 of
the Placement Agency Agreement (the “Placement Agency Agreement”), dated as of
May 12, 2016, between Company and J. Wood Capital Advisors, LLC, as Placement
Agent (the “Placement Agent”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein; except to the extent that such
representations and warranties, if not true or correct,


13

--------------------------------------------------------------------------------





EXECUTION VERSION




would not have a material adverse effect on the power or ability of Company to
execute and deliver this Confirmation or to perform its obligations hereunder.
Company hereby further represents and warrants to Dealer on the date hereof, on
and as of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws or under
the Dutch Act on Financial Supervision (Wet op het Financieel Toezicht).

(d)
All corporate action has been taken by the Company to duly authorize the
granting of rights to acquire a number of Shares equal to the Maximum Number of
Shares (as defined below) (the “Warrant Shares”). The Warrant Shares have been
duly authorized and, upon application of the Par Value Payment to satisfy the
payment obligation of the par value of the Shares and otherwise as contemplated
by the terms of the Warrants, following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights and the Warrant Shares shall upon issuance
be accepted for listing or quotation on the Exchange.



14

--------------------------------------------------------------------------------





EXECUTION VERSION




(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18) (C) of the
Commodity Exchange Act).

(g)
Company and each of its affiliates are not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

(h)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity), except for the
reporting requirements of the Exchange Act and rules promulgated thereunder, or,
the reporting or registration requirements of the Dutch Corporate Income Tax Act
1969 (Wet op de vennootschapsbelasting 1969), in each case, as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(j)
It is a party which is able to adhere to the Attachment to the ISDA 2013 EMIR
NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) as if it were a party making the NFC Representation
(as such term is defined in the NFC Representation Protocol).

9.Other Provisions.
(a)
Company shall deliver to Dealer an opinion of Dutch counsel, dated as of the
date hereof, with respect to the matters set forth in Sections 8(a) through (d).
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 99,423,718 (in the case of the first such notice) or (ii)
thereafter more than 3,073,706 less than the number of Shares included in the
immediately preceding Repurchase Notice. Issuer agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities



15

--------------------------------------------------------------------------------





EXECUTION VERSION




and any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Issuer’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Issuer in writing, and Issuer, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Issuer may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Issuer shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Issuer agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Issuer shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Issuer under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.
(c)
Regulation M. Issuer is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Issuer, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Issuer shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Issuer is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or



16

--------------------------------------------------------------------------------





EXECUTION VERSION




otherwise in violation of the Exchange Act or the Dutch Act on Financial
Supervision (Wet op het Financieel Toezicht).
(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s or Issuer’s (if other than Company) consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, however, that the transferee or
assignee shall not be entitled to receive any greater payment of additional
amounts under Section 2(d)(i)(4) of the Agreement than Dealer would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Tax Law that occurs after the date of the
transfer or assignment. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company or Issuer, as applicable, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”),



17

--------------------------------------------------------------------------------





EXECUTION VERSION




owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company or
Issuer, as applicable, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities, or make or receive
such payment in cash, and otherwise to perform Dealer’s obligations in respect
of the Transaction and any such designee may assume such obligations. Dealer
shall be discharged of its obligations to Company or Issuer (if other than
Company) to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex‑Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants, Daily
Number of Warrants and/or any other variable relevant to the exercise,
settlement or payment of the Transaction to preserve the fair value of the
Warrants to Dealer after taking into account such dividend.

(g)
Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent for
Dealer (and not as agent for Company) and not as principal with respect to the
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction. For the avoidance of doubt, any performance by Dealer of its
obligations hereunder solely to JPMS shall not relieve Dealer of such
obligations. Any performance by Company of its obligations (including notice
obligations) through or by means of JPMS’ agency for Dealer shall constitute
good performance of Company’s obligations hereunder to Dealer.

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the



18

--------------------------------------------------------------------------------





EXECUTION VERSION




words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”
(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the



19

--------------------------------------------------------------------------------





EXECUTION VERSION




Transaction, or, at the election of Dealer in its reasonable discretion, any
portion of the Transaction, shall be deemed the sole Affected Transaction;
provided that if Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, (a) a payment shall be made pursuant to Section 6
of the Agreement as if an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Warrants equal to the number of Warrants included in the terminated portion of
the Transaction, and (b) for the avoidance of doubt, the Transaction shall
remain in full force and effect except that the Number of Warrants shall be
reduced by the number of Warrants included in such terminated portion:
(A)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Issuer or its subsidiaries files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50% of the
voting power of such common equity.

(B)
Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination), as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets; (II) any share exchange,
consolidation or merger of Issuer pursuant to which the Shares will be converted
into cash, securities or other property; or (III) any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of Issuer and its subsidiaries, taken as a whole,
to any person other than one of Issuer’s subsidiaries; provided, however, that a
transaction or transactions described in this clause (B) shall not constitute an
Additional Termination Event pursuant to this clause (B), if at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of ordinary shares of (1) a U.S. Entity or (2) an entity
treated as a corporation for U.S. federal income tax purposes organized and
existing under the laws of the Netherlands, the Republic of Ireland or the
United Kingdom, in each case that are listed or quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors) or will be so listed or quoted when issued
or exchanged in connection with such transaction or transactions, and as a
result of such transaction or transactions, the reference property for the
Shares becomes such consideration, excluding cash payments for fractional
Shares. For purposes of the exception described in the immediately



20

--------------------------------------------------------------------------------





EXECUTION VERSION




preceding proviso, any transaction or event described under both clause (A)
above and this clause (B) will be evaluated solely under this clause (B).
(C)
Default by the Issuer or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $25 million in the aggregate of the Issuer and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being accelerated and declared due and payable
prior to its stated maturity date or (ii) constituting a failure to pay the
principal or interest of any such debt when due and payable (after the
expiration of any applicable grace period) at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise.

(D)
Certain events of bankruptcy, insolvency, or reorganization of the Issuer or any
of its significant subsidiaries as defined in Article 1, Rule 1‑02 of
Regulation S‑X.

(E)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

(F)
On any day during the period from and including the date hereof, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 90.0% of the Par Value
Delivery Number (as of the date of such determination), or (II) Company or any
of its controlled affiliates makes a public announcement of any transaction or
event that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 90.0% of the Par
Value Delivery Number (as of the date of such determination). The “Notional
Unwind Shares” as of any day is a number of Shares equal to (1) the amount that
would be payable pursuant to Section 6 of the Agreement (determined as of such
day as if an Early Termination Date had been designated in respect of the
Transaction and as if the Company were the sole Affected Party and the
Transaction were the sole Affected Transaction), divided by (2) the Settlement
Price (determined as if such day were a Valuation Date). “Par Value Delivery
Number”



21

--------------------------------------------------------------------------------





EXECUTION VERSION




means a number of Shares equal to (i) the Par Value Payment (as defined in
Section 9(z) below) divided by (ii) the par value per Share.
(i)
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by either party against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. For the
avoidance of doubt, in the event of bankruptcy or liquidation of either Company
or Dealer, neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i)
If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
represents to Dealer that each of Company and its affiliates is not, as of the
date of such election, in possession of any material non-public information with
respect to Company or the Shares and (c) Dealer agrees, in its sole discretion,
to such election, in which case the provisions of Section 12.7 or Section 12.9
of the Equity Definitions, or the provisions of Section 6(d)(ii) of the
Agreement, as the case may be, shall apply.

Share Termination
Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment (other



22

--------------------------------------------------------------------------------





EXECUTION VERSION




than, for the avoidance of doubt, the Par Value Payment pursuant to Section
9(z)).
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit
Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to



23

--------------------------------------------------------------------------------





EXECUTION VERSION




Company or, if applicable, at the time the discounted price applicable to the
relevant Share Termination Units is determined pursuant to Section 9(k)(i).
Share Termination Delivery
Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:
Inapplicable

Other applicable
provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.



(k)
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or



24

--------------------------------------------------------------------------------





EXECUTION VERSION




Share Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Issuer,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Issuer shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.
(i)
If Issuer elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Issuer
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Issuer may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Issuer to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). In addition to, and without limitation of, the other
requirements set forth in this Section 9(k)(i), the Issuer will use its best
efforts to provide that the Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all commercially reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of



25

--------------------------------------------------------------------------------





EXECUTION VERSION




such Restricted Shares to be delivered to Dealer hereunder. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Issuer, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to Section 9(j)
above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).
(ii)
If Issuer elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Issuer shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares



26

--------------------------------------------------------------------------------





EXECUTION VERSION




(“Make-whole Shares”) in an amount that, based on the Settlement Price on such
day (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Issuer
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Issuer deliver a number of Restricted Shares greater than the Maximum Number of
Shares.
(iii)
Without limiting the generality of the foregoing, Issuer agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Issuer shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of
Rule 144(c) under the Securities Act are not satisfied with respect to Issuer)
has elapsed in respect of any Restricted Shares delivered to Dealer, Issuer
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to Issuer
or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Issuer herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Issuer, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Issuer shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share
Amount would exceed the Applicable Share Limit. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed



27

--------------------------------------------------------------------------------





EXECUTION VERSION




the Applicable Share Limit. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, Company’s obligation
to make such delivery shall not be extinguished and Company shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 7.5%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.
(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Issuer agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to issue a
number of Shares greater than two times the Number of Warrants (the “Maximum
Number of Shares”) to Dealer in connection with the Transaction, subject to the
provisions regarding Deficit Shares in Section 9 (p)(ii).

(ii)
In the event Issuer shall not have issued to Dealer the full number of Shares or
Restricted Shares otherwise to be issued by Issuer to Dealer pursuant to the
terms of the Transaction because Issuer has insufficient authorized capital to
issue the full number of Shares or Restricted Shares (such deficit, the “Deficit
Shares”), Issuer shall be continually obligated to transfer, from time to time,
Shares or Restricted Shares, as the case may be, to Dealer until the full number
of Deficit Shares have been transferred pursuant to this Section 9(p)(ii), when,
and to the extent that Shares are repurchased, acquired or otherwise received by
Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), provided that in no
event shall Issuer transfer any Shares or Restricted Shares to Dealer pursuant
to this Section 9(p)(ii) to the extent that



28

--------------------------------------------------------------------------------





EXECUTION VERSION




such transfer would cause the aggregate number of Shares and Restricted Shares
transferred to Dealer to exceed the Maximum Number of Shares. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares that are repurchased, acquired or otherwise
received by Company or any of its subsidiaries after the Trade Date and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
transferred) and promptly transfer such Shares or Restricted Shares, as the case
may be, thereafter.
(iii)
The Maximum Number of Shares shall only be subject to adjustment on account of
(w) adjustments of the type specified in Section 9(f), (x) Potential Adjustment
Events of the type specified in (1) Section 11.2(e)(i) through (vi) of the
Equity Definitions or (2) Section 11.2(e)(vii) of the Equity Definitions as long
as, in the case of this sub-clause (2), such event is within Issuer’s control,
(y) Merger Events or Tender Offers requiring corporate action of the Issuer and
(z) Announcement Events that are not outside the Issuer’s control. Any Payment
Obligation hereunder shall be calculated without regard to the Maximum Number of
Shares; provided that, for the avoidance of doubt, the number of Shares
deliverable under Section 9(j) shall be limited to the Maximum Number of Shares.

(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in good faith and in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect
transactions with respect to Shares in connection with its hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Issuer with
respect to the Transaction that are senior to the claims of shareholders of
Issuer in any bankruptcy proceedings of Issuer; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Issuer of its obligations and agreements with respect to
the Transaction other than during any such bankruptcy proceedings; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the



29

--------------------------------------------------------------------------------





EXECUTION VERSION




Bankruptcy Code, (ii) a party’s right to liquidate the Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.
(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)
Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Issuer.

(v)
Early Unwind. In the event the exchange and sale of the “Securities” (as defined
in the Placement Agency Agreement) is not consummated with the Placement Agent
for any reason by 5:00 p.m. (New York City time) on the Premium Payment Date, or
such later date as agreed upon by the parties (the Premium Payment Date or such
later date the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Company represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.



30

--------------------------------------------------------------------------------





EXECUTION VERSION




(w)
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

(x)
Designation of Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Company or Issuer, as
applicable, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

(y)
Non-US Merger Transactions. Issuer shall not enter into or consummate any Non-US
Merger Transaction unless the successor Issuer immediately following such Non-US
Merger Transaction repeats to Dealer immediately following such Non-US Merger
Transaction the representations and warranties set forth in Sections 8(a), 8(b),
8(c) and 8(d) of this Confirmation (as if references therein to (i) “execute,
deliver” were replaced with “assume”, (ii) “execution, delivery” and “execution
and delivery” were replaced with “assumption” and (iii) “executed and delivered”
were replaced with “assumed”).

Notwithstanding anything to the contrary in this Confirmation if (1) Issuer
enters into or consummates any Non-US Merger Transaction pursuant to which
Issuer following such Non-US Merger Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom
that also becomes Company hereunder, (2) Company ceases to be Issuer or (3)
Issuer enters into or consummates any Non-US Merger Transaction and does not
comply with the requirements of the immediately previous paragraph of this
Section 9(y), then, in any such case of clauses (1), (2) or (3) such transaction
or event shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (A) Company
shall be deemed to be the sole Affected Party, (B) the Transaction shall be the
sole Affected Transaction and (C) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.
If, at any time following the occurrence of any Non-US Merger Transaction,
Dealer determines in good faith that (x) such Non-US Merger Transaction has had
an adverse effect on Dealer’s rights and obligations under the Transaction or
(y) Dealer would incur an increased amount of tax, duty, expense or fee to (1)
acquire, establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) it deems necessary to hedge the economic risk of
entering into and performing its obligations with respect to the Transaction, or
(2) realize, recover or remit the


31

--------------------------------------------------------------------------------





EXECUTION VERSION




proceeds of any such transaction(s) or asset(s) (each of the events described in
clause (x) and clause (y) above, a “Non-US Merger Event”), then, in either case,
Dealer shall give notice to Company of such Non-US Merger Event. Concurrently
with delivering such notice, Dealer shall give notice to Company of a Price
Adjustment that Dealer reasonably and in good faith determines appropriate to
account for the economic effect on the Transaction of such Non-US Merger Event
(unless Dealer determines that no Price Adjustment will produce a commercially
reasonably result, in which case Dealer shall so notify Company). Unless Dealer
determines in good faith that no Price Adjustment will produce a commercially
reasonably result, within one Scheduled Trading Day of receipt of such notice,
Company shall notify Dealer that it elects to (A) agree to amend the Transaction
to take into account such Price Adjustment or (B) pay Dealer an amount
determined by Dealer that corresponds to such Price Adjustment (and, in each
case, Company shall repeat the representation set forth in Section 8(g) of this
Confirmation (which representation is confirmed to Dealer in writing by Issuer,
if other than Company) as of the date of such election). If Company fails to
give such notice to Dealer of its election in accordance with the foregoing by
the end of that first Scheduled Trading Day, or if Dealer determines that no
Price Adjustment will produce a commercially reasonably result, then such
failure or such determination, as the case may be, shall constitute an
Additional Termination Event applicable to the Transaction (it being understood
that in the case of a Non-US Merger Event solely pursuant to clause (x) of the
definition thereof, such determination shall constitute an Additional
Termination Event only if the relevant adverse effect may have a material impact
on Dealer’s rights and obligations under the Transaction, as determined by
Dealer in good faith) and, with respect to such Additional Termination Event,
(1) Company shall be deemed to be the sole Affected Party, (2) the Transaction
shall be the sole Affected Transaction and (3) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.
For the avoidance of doubt, the parties hereto agree and acknowledge that (I)
the occurrence of an Non-US Merger Event shall not preclude the occurrence of
one or more additional, subsequent Non-US Merger Events and (II) if a Non-US
Merger Event occurs, Dealer will determine, in its sole discretion, whether to
exercise its rights under the provisions of this Section 9(y) and/or the rights
and remedies of Dealer and its affiliates under any other provision of this
Confirmation, the Equity Definitions and the Agreement.
(z)
Par Value Payment. Company and Dealer each acknowledges and agrees that, by
paying the Premium hereunder to Company, on the Premium Payment Date Dealer will
have made a payment for purposes of paying up the aggregate par value of the
Shares issuable pursuant to the Transaction (for the avoidance of doubt, prior
to any subsequent adjustment to the Transaction), equal to EUR554,775.54 (the
“Initial Par Value Payment”). Upon receipt, the Company shall reserve the
Initial Par Value Payment and apply the Initial Par Value Payment against the
obligation to pay-up the Shares upon issue of the Shares. To the extent that the
Initial Par Value Payment



32

--------------------------------------------------------------------------------





EXECUTION VERSION




exceeds the aggregate nominal value of the Shares issued, then such excess shall
be regarded as share premium. Company acknowledges and agrees that such Initial
Par Value Payment constitutes, based on the par value per Share as of the date
hereof, a payment (volstorting) of the par value of the Shares sufficient under
Dutch law to give effect to the issuance by Company to Dealer of a number of
Shares equal to the Maximum Number of Shares (for the avoidance of doubt, prior
to any subsequent adjustment to the Transaction). Company represents and
warrants to, and acknowledges and agrees with, Dealer that Company has not
taken, and will not take or permit to be taken, any action that would result in
the Maximum Number of Shares (subject to adjustment as set forth herein)
exceeding the Par Value Delivery Number, and in no event will such an excess
occur prior to final settlement, payment or delivery in full of Company’s
obligations to Dealer hereunder. In addition, it shall constitute a Potential
Adjustment Event if on any day during the period from and including the Trade
Date, to and including the final Expiration Date, Company or its controlled
affiliates make a public announcement of any transaction or event, or any
previously announced transaction or event, that, in the reasonable opinion of
Dealer would, upon consummation of such transaction or upon the occurrence of
such event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Maximum Number of Shares (subject to adjustment as set
forth herein) to exceed the Par Value Delivery Number. Company will promptly
notify Dealer of any change to the par value of the Shares. Each of Company and
Dealer acknowledges and agrees that if, following any subsequent adjustment to
the Transaction, the Maximum Number of Shares exceeds the Maximum Number of
Shares as of the date hereof (the “Initial Maximum Number of Shares”), Company
may use such additional funds or resources of the Company as it may in its
discretion determine to the extent required to pay up the par value of the
Shares issuable in excess of the Initial Maximum Number of Shares and apply such
funds for the payment of the par value of such shares (which payment or source
of funds, for the avoidance of doubt, will not result in a holding period
(within the meaning of Rule 144) for Dealer with respect to the Warrants, or any
Shares issuable upon settlement thereof, that commences after the Premium
Payment Date) (such payment, when actually paid or applied by the Company and
notified in writing to Dealer, together with the Initial Par Value Payment, the
“Par Value Payment”).
(aa)
Certain Adjustments. Notwithstanding anything to the contrary in the
Confirmation, if Dealer or the Calculation Agent is required to calculate any
payment under Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, in each case, with respect to a Merger Termination Event,
then Dealer or the Calculation Agent, as applicable, will make such calculation
based on a volatility input that is equal to the Relevant Volatility Input.

“Merger Termination Event” means that the Transaction (or a portion of the
Transaction) is terminated or cancelled both (i) as a result of (x) a Merger
Event, (y) an Additional Termination Event pursuant to Section 9(h)(ii)(A) or
9(h)(ii)(B) of the Confirmation or (z) an Additional Disruption Event arising as
a result of a Merger Event and (ii) as a result of the same event as any
over-the-counter equity option transaction (or portion of such a transaction) to
which Dealer is a party and to which


33

--------------------------------------------------------------------------------





EXECUTION VERSION




Company (or a wholly-owned subsidiary of Company) is party relating to the
Shares (such equity option transactions, “Relevant Positions”) and under which
Dealer is also required to determine a volatility input is terminated, in each
case, as determined by Dealer in good faith and commercially reasonably.
“Relevant Volatility Input” means a volatility input that is determined by
Dealer in good faith and in a commercially reasonable manner and which, without
limitation, may be based on implied volatility levels for options on the Shares
with strike prices approximate to the Strike Price of the Transaction or
approximate to the strike price of over-the-counter equity options on the Shares
that are included in its commercially reasonable Hedge Positions with respect to
the Transaction, in each case, as determined by Dealer in good faith and a
commercially reasonable manner; provided that, if (i) Dealer (whether in its
capacity as “Calculation Agent”, “Determining Party”, “Hedging Party” or
otherwise) is required to determine a volatility input under any Relevant
Positions and (ii) Dealer determines that such Relevant Positions (or a portion
thereof) are terminated, cancelled, offset or otherwise unwound at approximately
the same time (as determined by Dealer in good faith and commercially
reasonably) as the Transaction (or portion thereof) is terminated, cancelled,
offset or otherwise unwound, Dealer shall use a Relevant Volatility Input that
is no greater than such volatility input for such Relevant Positions. For the
avoidance of doubt, a Relevant Volatility Input that is equal to the volatility
input for any Relevant Positions shall, in no event, be deemed to be
commercially unreasonable.
(ab)
Taxes.

(i)
“Indemnifiable Tax” as defined in Section 14 of this Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

(ii)
Dealer and Company hereby agree that this Agreement shall be treated as a
Covered Master Agreement (as that term is defined in the 2015 Section 871(m)
Protocol) and this Agreement shall be deemed to have been amended in accordance
with the modifications specified in the Attachment to the 2015 Section 871(m)
Protocol.

(ac)
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that terms of the 2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol



34

--------------------------------------------------------------------------------





EXECUTION VERSION




without amendment. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this Section (and references to
“such party’s Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into this Amendment”, (iii) references to “Protocol Covered Agreement”
shall be deemed to be references to the Agreement (and “each Protocol Covered
Agreement” shall be read accordingly), (iv) references to “Implementation Date”
shall be deemed to be references to the date of this Amendment, and (v) the term
“the parties” shall be construed as referring to Dealer and the Company. For the
purposes of this Section:
(i)
Dealer is a Portfolio Data Sending Entity and the Company is a Portfolio Data
Receiving entity;

(ii)
The Local Business Days for such purposes in relation to Dealer are London and
in relation to Company are New York and Amsterdam;

(iii)
The provisions in this section shall survive the termination of the Transaction;
and

(iv)
The following are the applicable email addresses.

Portfolio Data:            Dealer: edg_notices@jpmorgan.com
Company: jim.lightman@wmt.com
Notice of discrepancy:    Dealer: edg_notices@jpmorgan.com
Company: jim.lightman@wmt.com
Dispute Notice:        Dealer: edg_notices@jpmorgan.com
Company: jim.lightman@wmt.com










35

--------------------------------------------------------------------------------





EXECUTION VERSION




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning by email to Dealer.
Very truly yours,
J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association
By: /s/ Sudheer Tegulapalle    
Authorized Signatory
Name:    Sudheer Tegulapalle
Managing Director








36

--------------------------------------------------------------------------------





EXECUTION VERSION




Accepted and confirmed
as of the Trade Date:
WRIGHT MEDICAL GROUP N.V.




By: /s/ Lance A. Berry    
Name: Lance A. Berry
Title:     Senior Vice President and
Chief Financial Officer




















37